DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: This application teaches an oil-based magnetic ink composition comprising a magnetic pigment that contains a ferrite, a pigment dispersant A that has an acid value but has no base value, a pigment dispersant B that has an acid value and a base value, and a non-aqueous solvent.  The closest prior art of record is copending Application No. 16/737,622 (US 2020/0234859), issued to Yamada et al. and US 2019/0206620, issued to Yamada et al.  The copending Application No. 16/737,622, which was used in a provisional nonstatutory double patenting rejection, claims an oil-based magnetic ink comprising: (1) ferrite particles; (2) a dispersant having an acid value of at least 5 mgKOH/g and an amine value (i.e. base value) of not more than 15 mgKOH/g; (3) a petroleum-based hydrocarbon solvent; (4) a fatty acid-ester based solvent; and (5) at least one selected from the group consisting of a glycol ether-based solvent and an alkanediol-based solvent, however, fails to claim an oil-based magnetic ink composition containing a pigment dispersant A that has an acid value but has no base value, a pigment dispersant B that has an acid value and a base value as claimed by applicants.  Accordingly, the provisional nonstatutory double patenting rejection has been withdrawn.  The 103 rejection over Yamada et al. (US 2019/0206620) as set forth in the .	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734